Title: From George Washington to Benjamin Harrison, Sr., 30 April 1783
From: Washington, George
To: Harrison, Benjamin, Sr.


                        
                            My dear Sir,
                            Newburgh Apl 30th 1783
                        
                        I thank you very sincerely for your kind congratulations on the close of the War, & the glorious
                            Peace which is held out to us, but not yet made definitive; I return them with great cordiallity & heartfelt
                            pleasure; & only wish that the business was so far wound up as that I might return to the walks of private life
                            & in retirement enjoy that relaxation & repose which is absolutely necessary for me.
                        My first wish now is that the States may be wise—that they may improve the advantages which they have
                            obtained—that they may consider themselves individually, as parts of the great whole; & not by unreasonable
                            jealousies, & in founded prejudices, destroy the goodly fabrick we have been Eight years labouring to erect—But
                            without more liberallity of Sentiment & action—I expect but little.
                        Immediately upon the reciept of your Letter of the 31st Ulto, I transmitted the list of your Slaves to a
                            Gentleman—a worthy active man—of my acquaintance in N.York & requested him to use his endeavors to obtain
                            & forward them to you. All that can be done, I am sure he will do, but I have but little expectation that many
                            will be recovered—several of my own are with the Enemy but I scarce ever bestowed a thought on them—they have so many
                            doors through which they can escape from New York, that scarce any thing but an inclination to return, or a voluntarily
                            surrender themselves will restore many to their former masters, even supposing every disposition on the part of the Enemy
                            to deliver them. With great truth & sincerity I am Dr Sir Yr Most Obt & Affe Ser.
                        
                            Go: W——n
                        
                    